Citation Nr: 1542278	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right ovarian cyst.

2.  Entitlement to an initial compensable rating for acne on face, chest, and back.

3.  Entitlement to an initial compensable rating for migraines.

4.  Entitlement to an initial compensable rating for left breast scar.

5.  Entitlement to service connection for dysmenorrhea.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, as relevant, denied service connection for dysmenorrhea, but awarded service connection and an initial noncompensable rating, effective June 24, 2010, for right ovarian cyst; acne on face, chest, and back; migraines; and left breast scar.  In July 2011, the Veteran filed a notice of disagreement only as to these claims.  On March 2, 2012, the RO issued a statement of the case.  On May 2, 2012, the Veteran filed a request for an extension of time to file a substantive appeal, which she submitted later that month via VA Form 9 and was accepted as timely by the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board finds that a remand is necessary in order to determine the nature and etiology of the Veteran's claimed dysmenorrhea.  In July 2010, the Veteran underwent VA examination and was diagnosed with dysmenorrhea.  In this regard, the examiner determined that she had a "right ovarian cyst in service with dysmenorrhea." (Emphasis added.)  It was noted that her menstruation was regular, she had heavy and irregular bleeding since May 2010 and June 2010, respectively, which are controlled by treatment, and has had pelvic pain.  It was further observed that she had heavy bleeding during the current month with pain in the lower back.  There was no overall functional impairment as the result of such condition.  

Based on such examination, in February 2011, the RO denied service connection for dysmenorrhea on the basis that such condition is symptom, not a disabling condition.  Accordingly, remand is necessary to determine the nature and etiology of the Veteran's claimed dysmenorrhea, including whether such condition is a separate disability, or whether it is merely a symptom of any other gynecological disease or disability, to include her service-connected right ovarian cyst.

The Board further finds that the Veteran should be afforded contemporaneous VA examination to determine the current nature and severity of her service-connected migraines.  In this regard, Board notes that the Veteran was last examined by VA in July 2010.  However, since such time, she has provided an October 2010 treatment record detailing complaints of migraines with nausea and photophobia, which were not resolved with medication.  Therefore, as the evidence suggests that the Veteran's migraine symptomatology may have increased in severity since the July 2010 VA examination, a remand is necessary in order to schedule her for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the remaining initial rating claims, there has been no allegation or suggestion of worsening of such disabilities.  However, as discussed below, as the Board is requesting that the Veteran identify any outstanding treatment records, the AOJ should review any newly received records and, if there is a suggestion that the Veteran's right ovarian cyst; acne on face, chest, and back; and left breast scar have worsened in severity or result in additional symptomatology, the AOJ should afford her contemporaneous VA examinations so as to assess the nature and severity of such disabilities. 

In this regard, the Board also finds remand necessary to attempt to secure any outstanding post-service VA and non-VA medical treatment records.  Review of the record reveals post-service medical treatment records from Harbour View dating from October 2010 to May 2011, and from Portsmouth Naval Medical Center and Maryview Medical Center from July 2012 through February 2013.  Therefore, a remand is necessary in order for the Veteran to be provided with an opportunity to identify any outstanding post-service, non-VA treatment records, at these or other healthcare facilities, and thereafter VA should attempt to obtain them on his behalf.  Additionally, the AOJ should ascertain whether the Veteran has received any post-service medical treatment through VA and, if so, obtain any such records.

Finally, the Board's review of the record also reveals that the claims file does not contain any argument from the Veteran's representative concerning her appeal.  VA regulations provide that an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600.  Furthermore, VA's Adjudication Procedures Manual (M21-1) provides that that a VA Form 646 (Statement of Accredited Representative in Appealed Case) gives an appellant's representative an opportunity to review the appeal and submit a statement regarding the appeal prior to certification to the Board.  M21-1, I.5.F.2.a.  Furthermore, VA must provide an appellant's accredited representative the opportunity to review the appeal and submit VA Form 646 once all development for the pending appeal  is complete, and prior to certification to the Board.  M21-1, I.5.F.2.b.  In the instant case, the Veteran's appointed representative, the Virginia Department of Veterans Services, has not had an opportunity to provide a VA Form 646.  Therefore, after readjudication of the case in a supplemental statement of the case, the case should be referred to the Virginia Department of Veterans Services for completion of a VA Form 646 in accordance with the M21-1.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she complete and submit an updated VA Form 21-4142, Authorization and Consent to Release Information to the VA, so as to allow the AOJ to obtain medical records from Harbour View (dating from May 2011), Portsmouth Naval Medical Center (dating from February 2013), and Maryview Medical Center (dating from February 2013).  If the Veteran submits the appropriate authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Ascertain whether the Veteran has received any VA medical treatment and, if so, obtain any VA treatment records pertaining to the issues on appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following receipt of the foregoing records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of her claimed dysmenorrhea.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(A)  Determine whether the Veteran has a current disability of dysmenorrhea, or whether her dysmenorrhea is a manifestation or symptom of any other gynecological disease or disability she may have, including service-connected right ovarian cyst.

(B)  If a current disability of dysmenorrhea is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability was incurred in service or is otherwise related to service. 

(C)  If that dysmenorrhea is determined to be a manifestation or symptom of her right ovarian cyst, the examiner should consider whether such does not require continuous treatment, (ii) requires continuous treatment, or (iii) is not controlled by continuous treatment.

The examiner should consider all evidence of record, including any lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4.  Following receipt of the foregoing records, the Veteran should be afforded an appropriate VA examination so as to determine the severity of her service-connected migraines.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(A)  Describe the nature and severity of all manifestations of the Veteran's migraines, including the frequency and duration of her migraines.  Indicate the absence or presence of characteristic prostrating attacks of the Veteran's migraines; the frequency and duration of any such attacks, particularly noting whether such attacks occurred on average less frequently than once in 2 months over the last several months, once in 2 months over the last several months, or once a month over the last several months; and the extent of any associated economic impact.

(B)  Describe the functional impairment resulting from the Veteran's migraines. 

The examiner should consider all evidence of record, including any lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

5.  Following receipt of the foregoing records, the AOJ should review any newly received records and, if there is a suggestion that the Veteran's right ovarian cyst; acne on face, chest, and back; and left breast scar have worsened in severity or result in additional symptomatology, the AOJ should afford her contemporaneous VA examinations so as to assess the nature and severity of such disabilities. 

6.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.

7.  Prior to recertification to the Board, the Veteran's representative, the Virginia Department of Veterans Services, should be given an opportunity to complete a VA Form 646, or a statement in lieu thereof, in accordance with M21-1, I.5.F.2.b.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

